DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, and 9-16 are pending. 
Allowable Subject Matter
Claims 1-5, 7, and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 7, the claims now recite limitations clarifying that the scope of the “mixing” step as “consisting essentially of” as well as adding new limitations with respect to the “total porosity above 25% and an open porosity of less than 10%”. 
As was noted in the Interview Summary of 3/16/2021, the narrowing of the scope of the mixing step appears to overcome the previous interpretation of the reference (Office Action of 1/11/2021), with respect to the claimed subject matter as it now more clearly pointed out in the claims where this Dunton reference is different from what is disclosed in the Dunton reference, and that only the listed components are mixed together without any “material” differences. 
Furthermore, as is discussed with respect to Rirsch below, the Dunton reference does not appear to make any mention of the porosity requirement as is now required in claims 1 and 7, and as such, claims 1 and 7 are allowed as further outlined below. 
However, the Rirsch et al. (US Patent No. 5,108,679) reference appears to also be pertinent to the first limitation above with respect to the mixture as it has many of the same components as Dunton above, and is read to disclose (4:50-5:66) a mixture of concrete with a Portland cement binder (7:43), a slate particle fraction (6:62-7:36), a “lightweight aggregate” 
In contrast to the claimed invention, Rirsch appears to teach towards reducing porosity and increasing overall strength (7:39-8:4) of the product, and thus, appears to teach away from “where the roofing tile has a porosity above 25%.” As such, it would not have been obvious to one of ordinary skill in the art to have used this reference as a base reference to be modified to meet this limitation as required in claims 1 and 7.  
Additionally, none of the other cited references discloses the limitations related to the porosity of the tiles, in combination with the other limitations of claims 1 and 7. It would appear that most of the prior art seeks to reduce the overall porosity of the roofing tile material, while the instant claims seek to only reduce a certain type of porosity of the material. This concept does not appear in the prior art, and it does not appear that it would have been obvious to one of ordinary skill in the art, in the absence of impermissible hindsight reconstruction. As such, claims 1 and 7 are now allowed. 
Claims 2-5 and 9-16 are allowed at least by virtue of their dependence upon an allowed claim (claim 1 or 7 respectively). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742